DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Masterson on 9/2/2022.

The application has been amended as follows: 
The claims are amended as follows:
Claim 3 (Canceled)

4. (Currently Amended) The method of claim [[3]]1, further comprising bonding a thin film electronics device to said housing, wherein said thin film electronics device contain a pressure sensor.

5. (Currently Amended) The method of claim [[3]]1, further comprising bonding a thin film electronics device to said housing, wherein said thin film electronics device is a capacitive sensor.

6. (Currently Amended) The method of claim [[3]]1, further comprising bonding a thin film electronics device to said housing, further comprising connecting said thin film electronics device to the antenna coil.

10. (Currently Amended) The method of claim 1, wherein said thin walls of said housing are membranes and may have a thickness less than about 0.025 mm, 

12. (Currently Amended) The method of claim 1,

16. (Currently Amended) The method of claim 15, wherein said thin walls of said housing are membranes and may have a thickness less than about 0.025 mm,

18. (Currently Amended) The method of claim 15,

Claim 20 (Canceled)

Reasons for Allowance
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches implant structures formed with coil antennas, wherein the closest prior art teaches that thin walls are used with antenna coils in implants (Najafi et al. US 7,686,762), and teaches that an implant can be formed to include 6 walls where some of the walls are thinner (Wolinsky et al. US 2002/0045921 see [0077]). However, the art of record does not teach, suggest, or reasonably make obvious by combination the limitations as claimed for forming the structural limitations of the claims considered as a whole of forming a housing including side walls defining a cuboid, wherein said housing has length, width and height dimensions, and wherein the length is greater than the housing's width and height dimensions, and wherein two opposite long sides of the housing are open; placing electronics including an antenna coil into said housing; and bonding thin walls to the open sides of the housing, wherein said thin walls are thinner than the side walls of said housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791